DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 8, 2022 has been entered.
 
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE filed on August 8, 2022.
Claim 4 is cancelled.
Claims 1-3 and 5-10 are pending.
Claims 1-3 and 5-10 are examined.
This Office Action is given Paper No. 20220827 for references purposes only.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because figure 4 (filed on August 8, 2022) is illegible (i.e. text and numbers are blurry). Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “configured to identify one or more members of a target audience.” This phrase is vague and indefinite because it is unclear whether this refers to “the one or more members of the target audience” previously recited, or to “new one or more members of a new target audience.” For purposes of applying the prior art only, Examiner will interpret as the former.
Claims 3 and 7-10 recite “the data management platform.” There is insufficient antecedent basis for this term. Specifically, does this limitation refer to "a data management platform" or to "the second server-based application." In order to compare the claim with the prior art (i.e. for prior art purposes only) and thus to provide compact prosecution, Examiner will interpret the phrase as "the second server-based application."
Claim 1 recites “a second server-based application configured to utilize the communication network to communicate with the first server-based application and one or more databases containing consumer data” and “wherein the one or more databases comprises a central database… wherein the central database communicates with a graph database, which is configured to generate one or more sales probability matrices.”
This phrase renders the claim vague and indefinite because it is unclear whether the scope of the claim is drawn to the subcombination of a communication network, a first server-based application, a second server-based application, an advertising exchange module, and a processor; or drawn to the combination of a communication network, a first server-based application, a second server-based application, an advertising exchange module, a processor, one or more databases, and a graph database. 
Based on the preamble of claim 1, one of ordinary skill in the art could reasonably conclude that the claim is directed to the subcombination alone because the preamble states “A system for optimizing sales probability, comprising the combination of: a communication network; a first server-based application; a second server-based application… an advertising exchange module… a processor.” Furthermore, dependent claims are drawn to “the system of claim 1.”
Alternatively, the body of claim 1 recites “a second server-based application configured to utilize the communication network to communicate with the first server-based application and one or more databases containing consumer data” and “wherein the one or more databases comprises a central database… wherein the central database communicates with a graph database, which is configured to generate one or more sales probability matrices.” Based upon this language, claim 1 is directed to the combination of a communication network, a first server-based application, a second server-based application, an advertising exchange module, a processor, one or more databases, and a graph database.
Because a potential infringer of claim 1 would not know whether direct infringement required creation or possession of the subcombination alone (i.e. " a communication network, a first server-based application, a second server-based application, an advertising exchange module, and a processor") or the combination (i.e. " a communication network, a first server-based application, a second server-based application, an advertising exchange module, a processor, one or more databases, and a graph database"), claim 1 is indefinite under 35 U.S.C. §112 2nd paragraph.
If Applicant intends to claim only the subcombination, then they should remove all positive recitations of “one or more databases” and “a graph database” from the body of the claim. Alternatively, if Applicant intends to claim the combination, then they should amend the preamble to objectively set forth this intent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over McBride et al. (US 2013/0006916) in view of Williams (US 9,245,250).

Claim 1
McBride discloses:
a communication network (network, e.g. Internet, see [0062]);
a first server-based application (browser application running on user’s computer, see [0055]);
a second server-based application (application of entity computing environment, see [0063]) configured to utilize the communication network (network, e.g. Internet, see [0062]) to communicate with the first server-based application and one or more databases (database, see [0060]) containing consumer data (information associated with users, see [0060]);
a processor (processor, see [0198, 0200]) contained on specific computational machinery and configured to execute an operating system (operating system, see [0200]), the advertising exchange module and the first and second server-based applications (software, see [0200]); 
wherein the sales probability score (probability of closing, see [0036], figure 3) is determined by the second server-based application (entity computing environment, see figure 1) that creates a custom consumer profile (demographic features, see [0034]) consisting of independent variables determined from the consumer data obtained from the one or more databases (database, see [0060]) and an independent weighting factor (weightings, see [0152]) applied to each of the independent variables;
wherein the one or more databases comprises a central database (database, see [0060]), the central database specifically configured 20to store active page data (see Table 1, [0149-0152]), store event data (see Table 1, [0149-0152]), generate analytics (price curve, bar chart, histogram, see [0068]), and process campaign data (e.g. how close dealer is, see Table 1, [0149-0152]), and wherein the central database communicates with a graph database, which is configured to generate one or more sales probability matrices (probability of closing a sale, see Table 1, [0149-0152]).
McBride does not disclose:
an advertising exchange module… score;
generate web maps.
Williams teaches:
an advertising exchange module (service dialog system, see C10 L49-56) in communication with the first server-based application (web client, application, see C7 L35-47) and one or more members (consumer, see C10 L15-25) of a target audience (e.g. wants to eat lunch for 2 ppl, see C13 L17-46), the advertising exchange module configured to identify one or more members of a target audience and deliver advertisements (delivering tailored content, see C12 L54-67, C14 L35-43) to the one or more members of a target audience based upon a sales probability score (calculate an effectiveness, see C21 L29-58);
generate web maps (map, see C14 L57-67).
McBride discloses a network, a first server-based application, a second server-based application, a processor, determining a sales probability score, and generating analytics. McBride does not disclose an advertising exchange module or generating web maps, but Williams does. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the system for selection, filtering or presentation of available sales outlets of McBride with the advertising exchange module and generating web maps of Williams because 1) a need exists for search results to be highly relevant to the desired product or consumer (see McBride [0006]); and 2) a need exists for identifying and delivering tailored content to users without requiring too much active participation from the user (see Williams C1 L24-58). Having an advertising exchange module ensures that targeted members receive targeted advertisements. Generating web maps makes it easier for the user to find targeted locations.

Claim 2
Furthermore, McBride discloses:
the first server-based application includes a rules engine for implementing predefined rules (e.g. features of customer, vendor’s historical sales to that customer, distance to vendor, zip codes, see [0033-0035, 0051]) for determining the sales probability score (probability of closing, see [0033-0036]).

Claim 3
Furthermore, McBride discloses:
the data management platform receives metrics from the implementation of advertisements placed through the advertising exchange platform and updates (updated, see [0186]) the sales probability score from the metrics received.

Claim 5
Furthermore, Williams teaches:
wherein a central database communicates with a third-party database (third party, see C6 L7-20) through the communication network, and wherein the third-party database is configured to identify consumer attributes and associate the consumer attributes with a unique ID (digital fingerprint data, see C6 L40-52) provided by and assigned to each custom consumer profile by the data management platform.

Claim 6
Furthermore, Williams teaches:
the consumer data is selected from the list consisting of (consumer may specify what data the profile may be based upon, see C6 L53-60) audience-related data (e.g. regarding specific location, age, income, travel, items, see C6 L21-39), economic data (transaction history, see C5 L63 – C6 L6), social data (social networking profile, see C5 L63 – C6 L6), news data (news websites, see C6 L21-39), consumer browsing data (data on consumer’s favorite websites, see C6 L21-40) and on-line activity data (web-based form, see C11 L8-16).

Claim 7
Furthermore, McBride discloses:
the data management platform is configured to perform regression analysis (logistic regression, see [0042-0047, 0148]).

Claim 8
Furthermore, McBride discloses:
the data management platform is configured to perform a multivariate analysis of variance model (see [0049]), and wherein each custom consumer profile is updated to reflect successful and unsuccessful past sales (sale vs. no sale, see [0047, 0109]).

Claim 9
Furthermore, McBride discloses:
the data management platform is configured to consider both past sales and associated time of past sales (sales within past 45 days, see [0109]) in updating each custom consumer profile.

Claim 10
Furthermore, McBride discloses:
the data management platform is configured to perform predictive modeling utilizing both temporal and sequential variables (e.g. time, distance, inventory, price, see [0097-0106]).

Response to Arguments 
Applicant argues that the prior art does not teach a central database, graph database, advertising exchange module, first application, and second application.
Examiner disagrees. Please see new mapping above.

Claim Interpretation
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
Tola (US 2020/0013084) discloses systems and methods for converting sales and marketing opportunities. 
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.
Examiner hereby adopts the following definitions under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), Examiner points to these other sources to support her interpretation of the claims.1 Additionally, these definitions are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
configuration “(1) (A) (software) The arrangement of a computer system or component as defined by the number, nature, and interconnections of its constituent parts.” “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note: May refer to hardware configuration or software configuration.”  IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th Edition, IEEE, Inc., New York, NY, Dec. 2000.
microprocessor  A central processing unit (CPU) on a single chip.  Computer Dictionary, 5th Edition, Microsoft Press, Redmond, WA, 2002.
operating system “The software that controls the allocation and usage of hardware resources such as memory, central processing unit (CPU) time, disk space, and peripheral devices.” Computer Dictionary, 3rd Edition, Microsoft Press, Redmond, WA, 1997.
platform “1. The foundation technology of a computer system. Because computers are layered devices composed of chip-level hardware layer, a firmware and operating-system layer, and an applications program layer, the bottommost layer of a machine is often called a platform. 2. In everyday usage, the type of computer or operating system being used.” Computer Dictionary, 3rd Edition, Microsoft Press, Redmond, WA, 1997.
processor See central processing unit, microprocessor.  Computer Dictionary, 5th Edition, Microsoft Press, Redmond, WA, 2002.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most definition(s) are cited because these terms are found in the claims, Examiner may have provided additional definition(s) to help interpret words, phrases, or concepts found in the definitions themselves or in the prior art.